Citation Nr: 0303742	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 6, 
1999, for an apportionment of the veteran's VA benefits.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  


REMAND

The appellant is the wife of the veteran, from whom she is 
currently separated.  In her March 1, 2001, substantive 
appeal, she requested that she be afforded a personal hearing 
before a traveling member of the Board and that the hearing 
be held at the Pittsburgh, Pennsylvania, RO.  Unfortunately, 
no Travel Board hearing has been scheduled.  Pursuant to her 
request, the matter must be remanded so that a Travel Board 
hearing can be scheduled for a date when a member of the 
Board will be visiting the RO.  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a) (2002) are fully complied with 
and satisfied.  

2.  The RO should schedule a Travel Board 
hearing for the appellant in accordance 
with 38 C.F.R. §§ 19.75, 20.704 (2002).  
Unless the appellant responds, preferably 
in a signed writing, that she no longer 
desires a Travel Board hearing, the 
hearing should be held.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument on the remanded issues while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  



